                                    IN THE UNITED STATES DISTRICT COURT
                               FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                            CHARLOTTE DIVISION
                                   CIVIL ACTION NO. 3:20-CV-00446-FDW-DSC


                ELECTROLUX NORTH AMERICA                        )
                INC.,                                           )
                                                                )
                                  Plaintiff,                    )
                                                                )
                v.                                              )                    ORDER
                                                                )
                PERFORMANCE METALS INC.,                        )
                                                                )
                                 Defendant.                     )



                       THIS MATTER is before the Court on the “Motion for Admission Pro Hac Vice and

               Affidavit [for Robert L. Hartley]” (document #27) filed January 21, 2021. For the reasons set forth

               therein, the Motion will be granted.


                       All counsel are advised that local counsel must sign all documents submitted to the Court

               and as such are accountable for the substance of such submissions under Rule 11 of the Federal

               Rules of Civil Procedure.


                       The Clerk is directed to send copies of this Order to counsel for the parties and to the

               Honorable Frank D. Whitney.


                       SO ORDERED.


Signed: January 21, 2021




                      Case 3:20-cv-00446-FDW-DSC Document 28 Filed 01/21/21 Page 1 of 1
